Exhibit 10.28
NOTICE OF RESTRICTED STOCK UNIT AWARD
OBALON THERAPEUTICS, INC. 2016 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the Obalon Therapeutics,
Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Unit Award (the “Notice”) and the
attached Award Agreement (Restricted Stock Unit Agreement (collectively, the
“RSU Agreement”). You (“you”) have been granted an award of Restricted Stock
Units (“RSUs”) under the Plan subject to the terms and conditions of the Plan,
this Notice and the attached RSU Agreement.
Name:
[ ]
Address:
[ ]
Number of RSUs:
[ ]
Date of Grant:
[ ]
Vesting Schedule:
The RSUs will vest in full on January 2, 2020, subject to continued Service
through such date.



You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continuing Service. By accepting this award, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Plan, this Notice and the RSU Agreement. By accepting this award of RSUs, you
consent to the electronic delivery and acceptance as further set forth in the
RSU Agreement.











--------------------------------------------------------------------------------




PARTICIPANT    OBALON THERAPEUTICS INC.
Signature:    By:
Print Name:    Its:











--------------------------------------------------------------------------------






RESTRICTED STOCK UNIT AGREEMENT
OBALON THERAPEUTICS, INC.
2016 EQUITY INCENTIVE PLAN
You have been granted Restricted Stock Units (“RSUs”) by Obalon Therapeutics,
Inc. (the “Company”) subject to the terms, restrictions and conditions of the
Plan, the Notice of Restricted Stock Unit Award (the “Notice”) and this
Restricted Stock Unit Agreement (collectively, this “RSU Agreement”).
1.Nature of Grant. In accepting this award of RSUs, you acknowledge, understand
and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(c)    all decisions with respect to future RSUs or other grants, if any, will
be at the sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;
(f)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(g)    unless otherwise agreed with the Company, the RSUs and any Shares
acquired under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any service you may provide as a
director of the Company, or a Parent or Subsidiary of the Company;
(h)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;







--------------------------------------------------------------------------------



(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your Service (for any
reason whatsoever whether or not later found to be invalid or in breach of labor
laws in the jurisdiction where you are providing Service or the terms of your
employment or service agreement, if any), and in consideration of the grant of
the RSUs to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company, the Employer (as defined below), or any
other Parent or Subsidiary of the Company, waive your ability, if any, to bring
any such claim, and release the Company, the Employer and its Parent or
Subsidiaries from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim; and
(j)    the following provisions apply only if you are providing Service outside
the United States: (i) the RSUs and the Shares subject to the RSUs, and the
income and value of same, are not part of normal or expected compensation or
salary for any purpose; and (ii) neither the Company, the Employer nor any
Parent or Subsidiary of the Company shall be liable for any foreign exchange
rate fluctuation between your local currency and the United States Dollar that
may affect the value of the RSUs or the subsequent sale of any Shares acquired
upon settlement.
2.    Settlement. Subject to Section 22 hereof, the Shares subject to the RSUs
will be delivered on the thirtieth (30th) day following the earliest to occur
of: (i) January 2, 2022, (ii) the date of your “separation from service” from
the Company within the meaning of Section 409A(a)(2)(A)(i) of the Code (a
“Separation from Service”) and (iii) the date of the occurrence of a “change of
control event” (within the meaning of Section 409A (as defined below)) with
respect to the Company (each, a “Distribution Event”). Notwithstanding anything
to the contrary contained herein, the exact payment date of any RSUs shall be
determined by the Company in its sole discretion (and you shall not have a right
to designate the time of payment). If and to the extent that any outstanding
RSUs remain unvested as of a Distribution Event (after taking into consideration
any vesting which may occur in connection with the occurrence of such
Distribution Event), then such RSUs will (to the extent not forfeited in
connection with such distribution) be distributed to you as Restricted Stock (or
a right to receive the cash equivalent thereof), and the vesting schedule that
applied to such RSUs immediately prior to such distribution will continue to
apply to such Restricted Stock (or cash equivalent right). Fractional Shares
will not be issued.
3.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, you shall have no ownership of the Shares allocated
to the RSUs and shall have no right to dividends or to vote such Shares.
4.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to you.







--------------------------------------------------------------------------------



5.    No Transfer. RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.
6.    Termination. If your Service terminates for any reason, all unvested RSUs
shall be forfeited to the Company forthwith, and all rights you have to such
RSUs shall immediately terminate, without payment of any consideration to you.
For purposes of this award of RSUs, your Service will be considered terminated
as of the date you are no longer providing Service (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
labor laws in the jurisdiction where you are employed or the terms of your
employment or service agreement, if any) and will not be extended by any notice
period mandated under local employment laws (e.g., Service would not include a
period of “garden leave” or similar period). In case of any dispute as to
whether your termination of Service has occurred, the Committee shall have sole
discretion to determine whether such termination has occurred (including whether
you may still be considered to be providing Services while on a leave of
absence) and the effective date of such termination.
7.    Tax Consequences. You acknowledge that there will be certain consequences
with regard to income tax, national or social insurance contributions, payroll
tax, fringe benefits tax, payment on account or other tax-related items
(“Tax-Related Items”) upon settlement of the RSUs or disposition of the Shares,
if any, received in connection therewith, and you should consult a tax adviser
regarding your tax obligations prior to such settlement or disposition in the
jurisdiction where you are subject to tax.
8.    Responsibility for Taxes. Regardless of any action the Company or, if
different, your actual employer (the “Employer”) takes with respect to any or
all Tax-Related Items withholding or required deductions, you acknowledge that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award, including the grant, vesting or
settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to structure
the terms of the award or any aspect of the RSUs to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. You
acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items withholding and payment on account obligations of the Company
and/or the Employer, including to the extent that any Federal Insurance
Contributions Act (“FICA”) tax withholding obligations arise in connection with
your RSUs prior to settlement. In this regard, you authorize the Company and/or
the Employer, and their







--------------------------------------------------------------------------------



respective agents, at their discretion, to withhold all applicable Tax-Related
Items legally payable by you from your wages or other cash compensation paid to
you by the Company and/or the Employer. With the Company’s consent, these
arrangements may also include, if permissible under local law, (a) withholding
Shares that otherwise would be issued to you when your RSUs are settled,
provided that the Company only withholds the amount of Shares necessary to
satisfy the minimum statutory withholding amount, (b) having the Company
withhold taxes from the proceeds of the sale of the Shares, either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization), (c) payment by you of an amount equal to
the Tax-Related Items directly by cash, cheque, wire transfer, bank draft or
money order payable to the Company, or (d) any other arrangement approved by the
Company; all under such rules as may be established by the Committee and in
compliance with the Company’s Insider Trading Policy and 10b5-1 Trading Plan
Policy, if applicable; provided, however, that if you are a Section 16 officer
of the Company under the Exchange Act, then the Committee (as constituted in
accordance with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the taxable or withholding event. The Fair Market Value of
these Shares, determined as of the effective date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the Tax-Related
Items.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Shares equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
RSUs, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.
You agree to pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold as a result of your
participation in the Plan or the vesting and settlement of the RSUs that cannot
be satisfied by the means previously described. You acknowledge that the Company
has no obligation to deliver Shares to you until you have satisfied the
obligations in connection with the Tax-Related Items as described in this
Section.
To the extent that any FICA tax withholding obligations arise in connection with
the RSUs, the Company shall accelerate the payment of a number of RSUs
sufficient to satisfy (but not in excess of) such tax withholding obligations
and any tax withholding obligations associated with such accelerated payment,
and the Company shall withhold such amounts in satisfaction of such withholding
obligations.
9.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this RSU Agreement and any other RSU grant materials by and
among, as applicable, the Company, the Employer and







--------------------------------------------------------------------------------



any other Parent or Subsidiaries, for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all RSUs or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in your favor (“Data”), for the exclusive purpose of implementing, administering
and managing the Plan.
You understand that Data will be transferred to the stock plan service provider
as may be designated by the Company from time to time, which is assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that if you reside outside the United States, you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
human resources representative. You authorize the Company, the designated broker
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected. The only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you RSUs or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
10.    Acknowledgement. The Company and you agree that the RSUs are granted
under and governed by the Notice, this RSU Agreement and the provisions of the
Plan. You: (i) acknowledge receipt of a copy of the Plan prospectus, (ii)
represent that you have carefully read and are familiar with the provisions in
the grant documents, and (iii) hereby accept the RSUs subject to all of the
terms and conditions set forth in this RSU Agreement and those set forth in the
Notice. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and this RSU Agreement.







--------------------------------------------------------------------------------



11.    Entire Agreement; Enforcement of Rights. This RSU Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this RSU Agreement, nor any waiver of any rights under this RSU Agreement,
shall be effective unless in writing and signed by the parties to this RSU
Agreement. The failure by either party to enforce any rights under this RSU
Agreement shall not be construed as a waiver of any rights of such party.
12.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer, which compliance the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Common Stock with any state,
federal or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Plan and
this RSU Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares. Finally, the Shares
issued pursuant to this RSU Agreement shall be endorsed with appropriate
legends, if any, determined by the Company.
13.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
14.    Governing Law; Venue. This RSU Agreement, all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law. For purposes
of litigating any dispute that may arise directly or indirectly from the Plan,
the Notice and this RSU Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
San Diego County, California or the federal courts of the United States for the
Southern District of California and no other courts.
15.    Severability. If one or more provisions of this RSU Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this RSU Agreement, (ii) the balance of







--------------------------------------------------------------------------------



this RSU Agreement shall be interpreted as if such provision were so excluded
and (iii) the balance of this RSU Agreement shall be enforceable in accordance
with its terms.
16.    No Rights as Employee, Director or Consultant. Nothing in this RSU
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate your Service,
for any reason, with or without Cause.
17.    Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures. By your acceptance of this award of RSUs, you consent to the
electronic delivery of the Notice, this RSU Agreement, the Plan, account
statements, Plan prospectuses required by the SEC, U.S. financial reports of the
Company, and all other documents that the Company is required to deliver to its
stockholders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSUs.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at [insert
email]. You further acknowledge that you will be provided with a paper copy of
any documents delivered electronically if electronic delivery fails; similarly,
you understand that you must provide on request to the Company or any designated
third party a paper copy of any documents delivered electronically if electronic
delivery fails. You agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. Also, you understand that your consent may be revoked
or changed, including any change in the electronic mail address to which
documents are delivered (if you have provided an electronic mail address), at
any time by notifying the Company of such revised or revoked consent by
telephone, postal service or electronic mail at [insert email]. Finally, you
understand that you are not required to consent to electronic delivery.
18.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell the
Shares or rights to Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you are advised
to speak to your personal advisor on this matter.
19.    Language. If you have received this RSU Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
20.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the RSUs and on
any Shares acquired under







--------------------------------------------------------------------------------



the Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
21.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this RSU Agreement shall not operate or be construed as a waiver of
any other provision of this RSU Agreement, or of any subsequent breach by you or
any other Participant.
22.    Code Section 409A. To the extent applicable, this RSU Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder (“Section
409A”), including without limitation any such regulations or other guidance that
may be issued after the Date of Grant. Notwithstanding any other provision of
the Plan, the Notice or this RSU Agreement, if at any time the Committee
determines that the RSUs (or any portion thereof) may be subject to Section
409A, the Committee shall have the right in its sole discretion (without any
obligation to do so or to indemnify you or any other person for failure to do
so) to adopt such amendments to the Plan, the Notice or this RSU Agreement, or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, as the Committee
determines are necessary or appropriate for the RSUs to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
For purposes of this RSU Agreement, a termination of employment or service will
be determined consistent with the rules relating to a “separation from service”
as defined in Section 409A. Notwithstanding anything else provided herein, to
the extent you are deemed at the time of such termination of employment or
service to be a “specified employee” under Section 409A, then such payment shall
not be made or commence until the earlier of (i) the first business day
following the expiration of the six-month period measured from your separation
from service from the Company or (ii) the date of your death following such a
separation from service; provided, however, that such deferral shall only be
effected to the extent required to avoid adverse tax treatment to you including,
without limitation, the additional tax for which you would otherwise be liable
under Section 409A(a)(1)(B) in the absence of such a deferral. Payments pursuant
to this section are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
23.    Award Subject to Company Clawback or Recoupment. The RSUs shall be
subject to clawback or recoupment pursuant to any compensation clawback or
recoupment policy adopted by the Board or required by law during the term of
your employment or other Service that is applicable to executive officers,
Employees, Directors or other service providers of the Company, and in addition
to any other remedies available under such policy and applicable law may require
the cancellation of your RSUs (whether vested or unvested) and the recoupment of
any gains realized with respect to your RSUs.
BY ACCEPTING THIS AWARD OF RSUS, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.





